DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a target determination information acquisition unit, an image processing unit, a control unit, and a recording unit in claims 1-11.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-6, 9 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Domoto et al. (JP 2005-236508 A).

Concerning claim 1, Domoto et al. (hereinafter Domoto) teaches an object tracking apparatus comprising: 
a target determination information acquisition unit (¶0027: template setting unit 102) that acquires target determination information determining an object to be tracked (¶0027: registering an object area (area of ​​a target object) in the input image as a template image, and an input image); 
an image processing unit (¶0027: template matching unit 103) that detects the object to be tracked and tracks the detected object by performing image processing on a to-be-processed region being a partial region of an image acquired from an imaging apparatus (¶0027: searches for a region that has a high correlation with the registered template image, the apparent shape change detection unit 104 that detects the apparent shape change of the target object being tracked in the template matching process, and the target object; ¶0033); and 
a control unit (¶0027: image pickup device control unit 106) that controls an imaging range of the imaging apparatus in such a way that the object to be tracked is included in the to-¶0027 & ¶0052: causing an imaging device 108 to perform PTZ operation so that a target object appears at the center part of a captured image).


Concerning claim 5, Domoto further teaches the object tracking apparatus according to claim 1, wherein
the to-be-processed region is a region including a central portion of the image (¶0027: center of the captured image).

Concerning claim 6, Domoto further teaches the object tracking apparatus according to claim 5, wherein
the control unit controls the imaging range of the imaging apparatus in such a way that the object to be tracked is included in a predetermined region including a central portion 
of the image and being a part of the to-be-processed region (¶0027 & ¶0052: causing an imaging device 108 to perform PTZ operation so that a target object appears at the center part of a captured image).

Concerning claim 9, Domoto teaches the object tracking apparatus according to claim 1. Domoto teaches the apparatus, further comprising 
a recording unit that stores, as recorded data, an image acquired from the imaging apparatus during a period from when the object to be tracked is detected to when a predetermined end condition is satisfied (¶¶0048-0049: acquired template images are stored until it is determined that the appearance of the object has changed significantly).

Concerning claim 11, Domoto further teaches the object tracking apparatus according to claim 1, wherein
the control unit controls the imaging range of the imaging apparatus by operating at least any one of a mechanism controlling a zoom of the imaging apparatus, a mechanism controlling a direction of the imaging apparatus, and a mechanism controlling a position of the imaging apparatus (¶0027 & ¶0052: PTZ operations).

Claim 12 is the corresponding method to the object tracking apparatus according to claim 1 and is rejected under the same rationale.

Claim 13 is the corresponding non-transitory computer readable medium to the method according to claim 12 and is rejected under the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Domoto et al. (JP 2005-236508 A) in view of Marutani et al. (JP 2006-033188 A).

Concerning claim 2, Domoto teaches the object tracking apparatus according to claim 1. Not explicitly taught is the apparatus, wherein the target determination information acquisition unit acquires the target determination information in response to an input of a position of the object to be tracked on the image.
Marutani et al. (hereinafter Marutani) teaches a surveillance apparatus, wherein 
the target determination information acquisition unit acquires the target determination information in response to an input of a position of the object to be tracked on the image (¶0038: the object to be monitored is set in accordance with an input for selecting the location of an object that is displayed on a display).
Taking the teachings of Domoto and Marutani together as a whole, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Domoto with the input selection techniques of Marutani in order to specify the area of the captured image to be tracked.

Concerning claim 3, Domoto in view of Marutani teaches the object tracking apparatus according to claim 2.
Marutani further teaches the object tracking apparatus, wherein 
the target determination information acquisition unit acquires the target determination information in response to an input for selecting a position of the object to be tracked on the image displayed on a display (¶0038: the object to be monitored is set in accordance with an input for selecting the location of an object that is displayed on a display).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Domoto et al. (JP 2005-236508 A) in view of Takenaka et al. (US 2010/0002083 A1).

Concerning claim 4, Domoto teaches the object tracking apparatus according to claim 1. Not explicitly taught is the apparatus, wherein the target determination information acquisition unit executes processing of acquiring information indicating a position of the object to be tracked on the image when detection of the object to be tracked fails in the image processing.
Takenaka et al. (hereinafter Takenaka) teaches a moving object automatic tracking apparatus, wherein 
the target determination information acquisition unit executes processing of acquiring information indicating a position of the object to be tracked on the image when detection of the object to be tracked fails in the image processing (¶0040: The area manager 13 is means for registering a lost position of tracking (position in which a moving object tracked is lost)).
.

Claims 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Domoto et al. (JP 2005-236508 A) in view of Kuroda et al. (US 2017/0116749 A1).

Concerning claim 7, Domoto teaches the object tracking apparatus according to claim 1. Domoto further teaches limiting the search area 202 to a size approximately of several pixels to several tens of pixels in the horizontal and vertical directions, due in part to the fact that setting the search range 202 to the entirety of the input image would case the computational volume to be too large and would make wrong correspondences more likely to occur (¶0033). Not explicitly taught is the apparatus, wherein a size of the to-be-processed region is determined in advance.
Kuroda et al. (hereinafter Kuroda) teaches an apparatus for tracking a subject in an obtained video, wherein a size of the to-be-processed region is determined in advance (¶0217 & ¶0309: output target area of a specified size; figs. 7(1)-7(6) – frames F0-F1).
Taking the teachings of Domoto and Takenaka together as a whole, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Domoto with the processing techniques of Marutani in order 

Concerning claim 8, Domoto in view of Kuroda teaches the object tracking apparatus according to claim 7. Domoto further teaches limiting the search area 202 to a size approximately of several pixels to several tens of pixels in the horizontal and vertical directions, due in part to the fact that setting the search range 202 to the entirety of the input image would case the computational volume to be too large and would make wrong correspondences more likely to occur (¶0033).
 Not explicitly taught is the apparatus, wherein a size of the to-be-processed region is determined based on a size of a resource allocatable to an image processing on the to-be-processed region, however, as mentioned above, Domoto already discusses the problem in the case that the computational volume is too large. Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Domoto to determine the size of the to-be-processed region based on a size of a resource allocable to an image processing on the to-be-processed region. In this case, the resource would be processing power. Such a modification would benefit Domoto by preventing wrong correspondences more likely to occur do to the computational volume being too large.

Concerning claim 10, Domoto teaches the object tracking apparatus according to claim 1. Not explicitly taught is the apparatus, wherein the image processing unit displays, on a display, 
Kuroda teaches an apparatus for tracking a subject in an obtained video, wherein 
the image processing unit displays, on a display, information indicating the to-be-processed region in such a way as to be superimposed over the image (figs. 2(1) - 2(2); figs. 7(1)-7(6): frames F0-F1).
Taking the teachings of Domoto and Kuroda together as a whole, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Domoto with the processing techniques of Kuroda in order to notify the user of the position of a tracking area candidate in the images.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444. The examiner can normally be reached Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/James M Anderson II/Primary Examiner, Art Unit 2425